                                         Case 3:05-cr-00324-MMC Document 1756 Filed 04/23/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                       Case No. 05-cr-00324-MMC-2
                                                       Plaintiff,
                                  8
                                                                                         ORDER DENYING MOTION FOR
                                                  v.                                     IMPOSITION OF REDUCED
                                  9
                                                                                         SENTENCE
                                  10     DENNIS CYRUS,
                                                                                         Re: Doc. No. 1752
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the “Motion for Imposition of a Reduced Sentence Pursuant to

                                  14   404 of the First Step Act,” filed April 13, 2020, by defendant Dennis Cyrus, appearing pro

                                  15   se.1 By said motion, defendant seeks a reduction of the sentence imposed on Count One

                                  16   of the Superseding Indictment, in which he was charged with Conspiracy to Distribute

                                  17   and Possess with Intent to Distribute 50 Grams or More of Cocaine Base in the Form of

                                  18   Crack, in violation of Title 21 of the United States Code §§ 846 and 841(b)(1)(A)(iii). Having

                                  19   read and considered the motion, the Court rules as follows.

                                  20          On October 18, 2007, the Superseding Indictment was filed, charging defendant

                                  21   with sixteen felony counts, including, in addition to the narcotics conspiracy, a RICO

                                  22   conspiracy, kidnapping, attempted murder, and three murders. On May 13, 2009, at the

                                  23   close of a lengthy trial, a jury rendered its verdict of guilty on all counts. Thereafter, on

                                  24   November 19, 2010, judgment was imposed, which judgment included, as to Count One,

                                  25

                                  26          1
                                               Pursuant to Miscellaneous Order 2019.01.25, the motion was referred to the
                                  27   Office of the Federal Public Defender to determine whether it wished to present the
                                       above motion on defendant’s behalf. On April 20, 2020, the Federal Public Defender
                                  28   advised the Court that it did not intend to assume such representation.
                                            Case 3:05-cr-00324-MMC Document 1756 Filed 04/23/20 Page 2 of 3




                                  1    a sentence of life imprisonment.

                                  2             At the time the offense charged in Count One was committed, the statutory penalty

                                  3    for that offense was a term of ten years to life. Subsequently, pursuant to the Fair

                                  4    Sentencing Act of 2010, the statutory penalties for distribution of crack cocaine were

                                  5    reduced. As a result, the penalty for distribution of the quantity with which defendant was

                                  6    charged in Count One is now a term of five to forty years, see 21 U.S.C.

                                  7    § 841(b)(1)(B)(iii), and, as defendant points out, the First Step Act of 2018 made that

                                  8    reduction retroactive to such offenses committed prior August 3, 2010, see Pub. L. No.

                                  9    115-391, 132 Stat. 5194 (2018). The Court thus finds defendant is categorically eligible

                                  10   for resentencing on Count One. See id. (defining “covered offense”).

                                  11            Eligibility for resentencing under the First Step Act is not, however, the equivalent

                                  12   of entitlement to resentencing. Rather, the Court has discretion to determine whether a
Northern District of California
 United States District Court




                                  13   lesser sentence is appropriate. See id. (providing court “may, on motion of the defendant

                                  14   . . ., impose a reduced sentence”). Here, as noted, defendant was convicted of

                                  15   committing not only the offense charged in Count One, but a number of very serious

                                  16   crimes as well, including three separate murders. Those murders, one of which was of a

                                  17   witness in a federal criminal prosecution, were charged as violent crimes in aid of

                                  18   racketeering. For each of those VICAR murders, defendant was sentenced to a

                                  19   mandatory life term of imprisonment, which sentences were ordered to be served

                                  20   consecutively. Moreover, under the United States Sentencing Guidelines, defendant’s

                                  21   adjusted offense level, which was calculated without reference to any charged drug

                                  22   quantity, see USSG §§ 2A1.1(a), 2D1.1(d)(1); see also id. § 3D1.4, is higher than level

                                  23   43, the level at which the guideline range for all criminal history categories is life.

                                  24            Under all of the above circumstances, the Court finds the sentence originally

                                  25   imposed on Count One remains the appropriate penalty for that offense.

                                  26   //

                                  27   //

                                  28   //
                                                                                       2
                                        Case 3:05-cr-00324-MMC Document 1756 Filed 04/23/20 Page 3 of 3




                                  1          Accordingly, the motion for imposition of a reduced sentence is hereby DENIED.

                                  2          IT IS SO ORDERED.

                                  3

                                  4    Dated: April 23, 2020
                                                                                           MAXINE M. CHESNEY
                                  5                                                        United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                 3
